Exhibit 10.1
ROCKVILLE BANK
ADVISORY AGREEMENT
     This Advisory Agreement (this “Agreement”) is made and entered into as of
the 26th day of January, 2011, by and between Rockville Bank, a Connecticut bank
(the “Bank”), and William J. McGurk (the “Advisor”).
WITNESSETH:
     WHEREAS, the Advisor will have served as President and Chief Executive
Officer (“CEO”) of the Bank from 1980 until his anticipated retirement at the
annual shareholders’ meeting on April 26, 2011, as a member of the board of
directors of the Bank from 1981 until the present and as President, Chief
Executive Officer and a Director of Rockville Financial, Inc. from 2004 until
April 26, 2011, and thereby gained unprecedented familiarity and insight into
the Bank, its operations and relationships with the communities it grew to
serve; and
     WHEREAS, the Bank desires to retain the Advisor in an advisory capacity to
advise his successor as President and CEO and perform the services described
below; and
     WHEREAS, the Advisor is willing to provide such services to the Bank on the
terms and conditions hereinafter set forth.
     NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Bank and the
Advisor hereby agree as follows:
1. Definitions.
     (a) Advisory Period means the period commencing on the Effective Date and
ending on the twenty-four (24) month anniversary of such date, or as may be
extended by mutual agreement of the parties in a written amendment hereto.
     (b) “Material Breach” means one of the following events in which the
Advisor: (A) willfully fails and continues to fail to substantially perform his
material duties under this Agreement (other than any failure resulting from the
Advisor’s incapacity due to physical or mental injury or illness or Disability
or any failure after the issuance of a notice of termination by Advisor) which
failure is demonstrably and materially damaging to the financial condition or
reputation of the Bank or its affiliates, and which failure continues for more
than 48 hours after a written demand for substantial performance is delivered to
the Advisor from the Board of Directors of the Bank (the “Board”); (B) commits
an act involving moral turpitude in the course of his services for the Bank, its
subsidiaries, affiliates or predecessors; (C) engages in willful misconduct with
respect to Bank business that is demonstrably and materially damaging to the
financial

1



--------------------------------------------------------------------------------



 



condition or reputation of the Bank or its affiliates; (D) breaches his
fiduciary duty to the Bank for personal profit; (E) willfully violates, in any
material respect, any banking law, rule or regulation (or enforcement action, if
any, to which the Bank becomes subject) with respect to his performance of
services for the Bank; or (F) materially violates one or more material terms of
this Agreement in a manner that is demonstrably and materially damaging to the
financial condition or reputation of the Bank or its affiliates, and which
material violation the Advisor fails to cure during a 20-day period following
the date on which the Advisor receives written notice from the Board of the
material breach specifying the particulars of the breach in detail; provided
that the 20-day period shall be extended for a reasonable period of time if
Advisor takes, and continues to take with commercially reasonable diligence,
remedial steps the effect of which would be to cure the material breach within
such reasonable period of time. The termination of this Agreement shall not be
deemed to be for “Material Breach” within the meaning of this Section unless and
until there shall have been delivered to the Advisor a copy of a notice from the
Board specifying the particulars of the “Material Breach” in detail.
     (c) “Disability” shall mean the inability to perform, despite reasonable
accommodation, substantially all of his services under this Agreement due to any
physical or mental injury or disease. Disability shall be deemed to have
occurred if the Advisor has not performed his duties hereunder for a continuous
period of six months due to any physical or mental injury or disease that
prevents the Advisor from performing substantially all of his services. The
existence of such physical or mental injury or disease shall be determined by a
physician selected by the Bank, and the physician shall certify the existence or
absence of such injury or disease to the Bank and the Advisor. For purposes of
this Section, the Advisor shall be deemed to have not performed his duties
hereunder for six months if he has not, within any continuous six-month period,
attended to substantially all of his duties as directed by the CEO during that
period.
     (d) Effective Date means April 26, 2011.
     (e) Notice of Termination means a written notice, which shall indicate the
specific termination provision relied upon in this Agreement and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of Advisor’s engagement under the provision so indicated, given to
the non-terminating party, in the case of Advisor, at least thirty (30) days
prior to the date of termination of services and, in the case of Bank, at least
thirty (30) days prior to the date of termination of services if terminated
pursuant to Section 2(b) below (termination for Material Breach), otherwise no
advance notice from Bank is required.
2. Term and Termination of Agreement.
     The term of this Agreement shall be the Advisory Period, unless this
Agreement is otherwise terminated pursuant to this Section. Any termination by
the Bank or the Advisor of this Agreement shall be communicated by Notice of
Termination to the other.
     (a) Termination for Death or Disability Prior to the End of the Advisory
Period. If, during the Advisory Period, this Agreement is terminated on account
of the Advisor’s death or Disability, the Advisor shall receive any unpaid Fees
(as defined in Section 4(b) below) calculated

2



--------------------------------------------------------------------------------



 



through the date of death or the date this Agreement is terminated due to
Disability and the reimbursement of any unreimbursed reimbursable expenses under
this Agreement incurred by Advisor calculated through the date of death or
termination due to Disability, in each case within thirty days of the date of
death or termination.
     (b) Termination for Material Breach Prior to the End of the Advisory
Period. If, during the Advisory Period, the Bank terminates this Agreement for
Cause, the Advisor shall receive from the Bank any unpaid Fees and the payment
of any unreimbursed reimbursable expenses under this Agreement incurred by
Advisor calculated through the date of the termination within thirty days of the
date of the termination.
     (c) Termination by the Bank Without Material Breach Prior to the End of the
Advisory Period. If, during the Advisory Period, this Agreement is terminated by
the Bank other than due to a Material Breach, then the Advisor shall receive
from the Bank any unpaid Fees payable and calculated through the end of the
Advisory Period, when such Fees otherwise would have been paid to Advisor had
such termination not occurred, and the payment of any unreimbursed reimbursable
expenses under this Agreement incurred by Advisor calculated through the date of
the termination within thirty days of the date of the termination.
     (d) Termination by Advisor. If, during the Advisory Period, this Agreement
is terminated by Advisor other than due to a material violation by the Bank of
this Agreement, the Advisor shall receive from the Bank any unpaid Fees and the
payment of any unreimbursed reimbursable expenses under this Agreement incurred
by Advisor calculated through the date of the termination within thirty days of
the date of the termination. If, during the Advisory Period, this Agreement is
terminated by the Advisor due to a material violation by the Bank of this
Agreement, then the Advisor shall receive from the Bank any unpaid Fees payable
and calculated through the end of the Advisory period, when such Fees otherwise
would have been paid to Advisor had such termination not occurred, and the
payment of any unreimbursed reimbursable expenses under this Agreement incurred
by Advisor calculated through the date of the termination within thirty days of
the date of the termination. For purposes of this Agreement, a material
violation by the Bank of this Agreement will be deemed to have occurred upon the
occurrence of either of the following circumstances provided the Advisor shall
have given written notice of such circumstances within a period not to exceed
30 days of the initial existence of such circumstance(s) and the Bank shall not
have remedied such circumstance(s) within 10 days after receipt of such notice:
(i) the failure by the Bank to pay to Advisor any compensation due hereunder
when due; or (ii) any failure by the Bank to perform any material obligation
under, or breach by the Bank of any material provision of, this Agreement.
3. Title, Authority, Position and Duties.
     (a) The Advisor’s title with each of Rockville Financial Inc. and the Bank
during the Advisory Period will be “Vice Chairman — Public Affairs”. In this
capacity, the Advisor’s services will be to focus on market outreach and provide
business development, industry and community public relations and occasional
ombudsman efforts. The Advisor’s expected duties may include preparation and
delivery of marketing messages, serving as a spokesman on selected occasions and
appearing at events on behalf of the Bank all as reasonably requested or
approved by the CEO, a

3



--------------------------------------------------------------------------------



 



senior executive designated by the CEO or the Chairman. Advisor’s services under
this Agreement are in addition to his service as a full voting member on the
Board of Directors of each institution. The Advisor will serve on the committees
of the Board of Directors of the Bank (and its holding company) as determined
pursuant to the Board’s then standard practices.
     (b) The Advisor’s position will be non-executive in nature, with the
Advisor’s authority being equal to but no greater than that of other Board
members of Rockville Financial, Inc. and of the Bank. The Advisor will report to
the CEO or a person designated by the CEO.
     (c) The Advisor will also serve as a board member, and a member of the
grants committee of the Rockville Bank Foundation. Additionally, the Advisor
will provide advice and counseling to the CEO or to his designees, from time to
time as reasonably requested. The Advisor agrees to use his best efforts to
advance the interests of the Bank during the Advisory Period.
     (d) The Bank understands that Advisor may continue to be involved in other
business or volunteer activities during the Advisory Period, including working
with and/or being a member, trustee, or director of any professional
organization, community service organization, non-profit organization or bank
industry organization or the like, provided those activities do not conflict
with Advisor’s Non-Compete Obligations (as defined in Section 5(b) of this
Agreement) or other business or ethical conflicts.
     (e) The Advisor will not have a required minimum number of hours of work or
a set work schedule during the Advisory Period; provided, however, the number of
hours during which bona fide services may be performed on behalf of Rockville
Financial, Inc., the Bank, Rockville Bank Foundation and/or any of their
affiliates or subsidiaries during the Advisory Period shall not exceed, in the
aggregate, an average of eight hours per week, and in no event shall Advisor
perform services in excess of 20% of the average level of bona fide services he
performed (whether as an employee or independent contractor) over the 36-month
period immediately preceding the commencement of the Advisory Period (as further
provided in Section 10 below).
4. Compensation.

    During the Advisory Period, the Advisor shall be compensated by the Bank as
follows:

     (a) The Bank shall pay to the Advisor for his services, on a monthly basis,
compensation at a rate calculated on the basis of $96,000 per annum ($8,000 per
month) (the “Retainer”).
     (b) The Bank additionally shall pay to the Advisor, on a monthly basis, the
sum of $500 (the “Transportation Charge”) to cover all local
transportation-related expenses to be incurred by Advisor in the provision of
services hereunder (this being defined as travel to any location in the States
of Connecticut or Massachusetts) (the Retainer and the Transportation Charge are
collectively referred to as the “Fees”). In addition, the Bank shall reimburse
the Advisor for his ordinary and necessary business expenses (other than local
transportation-related expenses), incurred in connection with the performance of
his services for the Bank under this Agreement up to $500 per month, in each
case in accordance with Bank policy.

4



--------------------------------------------------------------------------------



 



     (c) The Advisor shall not be an employee and shall not be entitled, based
upon this Agreement or the services to be rendered pursuant hereto, to
participate in any of the Bank’s employee plans or benefits programs as offered
by the Bank from time to time.
     (d) The Advisor will determine the methods, details and means of providing
the services required hereunder. The Advisor shall perform such services at any
place or location and at such times as the Advisor shall determine.
Additionally, to the extent required for his duties as a Board or committee
member, the Bank will provide office space for the use of the Advisor at 25 Park
Street, Rockville, Connecticut 06066 and will provide minimal administrative
support for such duties through staff selected by the CEO or a person designated
by the CEO.
     (e) Advisor shall receive as additional compensation any fee or other
compensation paid by Rockville Financial, Inc., the Bank, Rockville Bank
Foundation or any of their respective affiliates or subsidiaries to or on behalf
of any other member of any board or committee of which the Advisor also is a
member, in accordance with the standard compensation practices of such boards or
committees.
     (f) Any Fees, reimbursements or other compensation paid by Rockville
Financial, Inc., the Bank, Rockville Bank Foundation or any of their respective
affiliates or subsidiaries are exclusive of any Connecticut sales and use tax,
if any, due thereon. The payor of such compensation shall be solely responsible
for the proper and timely reporting and remittance of such taxes, and shall
indemnify, defend and hold harmless Advisor from and against any such taxes,
interest and penalties assessed or claimed by the State of Connecticut based
upon the compensation paid hereunder.
     (g) The Bank shall pay the monthly Fees due for any monthly period
hereunder on or before the first day of such monthly period, and any
reimbursement of expenses shall be paid within twenty days of the submission by
Advisor of a written request for same with adequate substantiation. Any amounts
required to be paid hereunder, if not paid when due, shall bear interest at the
lower of the rate of one percent per month or the legal maximum until paid in
full, and the Bank agrees to pay Advisor’s costs of collection, including
reasonable attorneys’ fees, in the event of nonpayment.
5. Further Obligations of the Advisor.
     (a) Confidentiality. Unless he obtains the prior written consent of the
Bank, the Advisor shall at all times, both during and following the Advisory
Period, keep confidential and shall refrain from using for the benefit of
himself, or any person or entity other than the Bank or its subsidiaries or
affiliates, any material document or information obtained from the Bank or its
subsidiaries, affiliates or predecessors, in the course of his employment with
any of them concerning its properties, operations or business (unless such
document or information is readily

5



--------------------------------------------------------------------------------



 



ascertainable from public or published information or trade sources or has
otherwise been made available to the public through no fault of his own) until
the same ceases to be material (or becomes so ascertainable or available);
provided, however, that nothing herein shall prevent the Advisor, with or
without the Bank’s consent, from participating in or disclosing documents or
information in connection with any judicial or administrative investigation,
inquiry or proceeding or the Bank’s public reporting requirements to the extent
that such participation or disclosure is required under applicable law or
Advisor has received written advice from his legal counsel that such
participation or disclosure may be required under applicable law.
     (b) Non-Compete and Non-Solicitation. The Advisor hereby covenants and
agrees that, for the Advisory Period (whether or not this Agreement is
terminated within the Advisory Period provided the Bank satisfies its financial
obligations under this Agreement) he shall not, without the written consent of
the Bank, either directly or indirectly, the following comprising the Advisor’s
non-competition and non-solicitation obligations (“Non-Compete Obligations”):
     (i) solicit or accept employment or become affiliated with, or provide
services for compensation in any capacity whatsoever to, any savings bank,
savings and loan association, bank, trust company, bank holding company, savings
and loan holding company, or other similar institution that maintains a branch
office in Hartford, New London, Tolland or Windham Counties, Connecticut (each a
“Competing Bank”);
     (ii) solicit, offer employment to, or take any other action intended, or
that a reasonable person acting in like circumstances would expect, to have the
effect of causing any officer or employee of the Bank or any of its subsidiaries
or affiliates to terminate his or her employment and accept employment or become
affiliated with, or provide services for compensation in any capacity whatsoever
to, a Competing Bank;
     (iii) provide any information, advice or recommendation with respect to any
such officer or employee to a Competing Bank, which is intended, or that a
reasonable person acting in like circumstances would expect, to have the effect
of causing any officer or employee of the Bank or any of its subsidiaries or
affiliates to terminate his or her employment and accept employment or become
affiliated with, or provide services for compensation in any capacity whatsoever
to, a Competing Bank; or
     (iv) solicit, provide any information, advice or recommendation or take any
other action intended, or that a reasonable person acting in like circumstances
would expect, to have the effect of causing any customer of the Bank to
terminate an existing relationship with the Bank.
     Notwithstanding the foregoing, Advisor may, if requested, provide a written
letter of recommendation or an oral reference on behalf of an individual who
then is employed or formerly was employed by the Bank. It is further agreed that
the ownership of not more than one percent of the equity securities of any
company having securities listed on an exchange or regularly traded in the
over-the-counter market shall not, of itself, be deemed a violation of the
provisions of this Section 5(b).

6



--------------------------------------------------------------------------------



 



6. Equitable Relief.
     The Advisor acknowledges and agrees that in the event of conduct by the
Advisor inconsistent with any of the provisions of Sections 5(a) and 5(b)
hereof, the Bank may suffer irreparable harm for which monetary damages alone
will constitute an insufficient remedy. Consequently, in the event of any such
conduct, the Bank may, in addition to other rights and remedies existing in its
favor, apply to any court of law or equity of competent jurisdiction for
injunctive or other relief in order to enforce, or prevent any violations of,
the provisions hereof, in each case without the requirement of posting a bond or
proving actual damages.
7. Successors.
     This Agreement and all rights of the Advisor shall inure to the benefit of
and be enforceable by the Advisor’s personal or legal representatives, estates,
executors, administrators, heirs and beneficiaries. All amounts payable to the
Advisor hereunder shall be paid, in the event of the Advisor’s death, to the
Advisor’s estate, heirs and representatives, and, except as provided in this
Section, no party may assign this Agreement or any rights, interests, or
obligations hereunder without the prior written approval of the other party.
Subject to the preceding sentence, this Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns.
8. Severability and Enforcement.
     The provisions of this Agreement shall be regarded as divisible, and if any
such provisions or any part hereof are declared invalid or unenforceable by a
court of competent jurisdiction, the validity and enforceability of the
remainder of such provisions or parts hereof and the applicability hereof shall
not be affected hereby. It is expressly understood and agreed that although the
Advisor and the Bank consider the restrictions contained herein to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against Advisor, the provisions
of this Agreement shall not be rendered void but shall be deemed amended to
apply as to such maximum time and territory and to such maximum extent as such
court may judicially determine or indicate to be enforceable. Alternatively, if
any court of competent jurisdiction finds that any restriction contained in this
Agreement is unenforceable, and such restriction cannot be amended so as to make
it enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.
9. Amendment.
     This Agreement may not be amended or modified at any time except by a
written instrument executed by the Bank and the Advisor.
10. Independent Contractor; Effect on Prior Separation from Service.
     The parties agree that the Advisor will retire as an employee of the Bank
and its affiliates and subsidiaries as of the Effective Date, and will not be
acting as an employee during the

7



--------------------------------------------------------------------------------



 



Advisory Period under this Agreement, and that the Bank shall not be required to
withhold from amounts to be paid to the Advisor hereunder any federal, state or
local withholding or other taxes, or make any contributions for social security,
Medicare or the like. The parties agree that Advisor will separate from service
(within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (“Code”)) with the Bank effective April 26, 2011, and that the duties as
Advisor will not impact the date of such separation from service. Without
limitation, the expectation of the parties is that the level of bona fide
services to be performed by Advisor for the Bank during the Advisory Period
shall permanently decrease to a level equal to 20% or less of the average level
of bona fide services he performed (whether as an employee or an independent
contractor) over the immediately preceding 36-month period.
11. Dispute Resolution.
     (a) In the event of any dispute, claim, question or disagreement arising
out of or relating to this Agreement or the breach hereof, the parties hereto
shall use their best efforts to settle such dispute, claim, question or
disagreement. To this effect, they shall consult and negotiate with each other,
in good faith, and, recognizing their mutual interests, attempt to reach a just
and equitable solution satisfactory to both parties.
     (b) If they do not reach such a solution within a period of thirty
(30) days, then the parties agree first to endeavor in good faith to amicably
settle their dispute by mediation under the Commercial Mediation Rules of the
American Arbitration Association (the “AAA”), before resorting to arbitration.
Thereafter, any unresolved controversy or claim arising out of or relating to
this Agreement or any alleged breach hereof, upon notice by any party to the
other, shall be submitted to and finally settled by arbitration in accordance
with the Commercial Arbitration Rules (the “Rules”) of the AAA in effect at the
time demand for arbitration is made by any such party. The parties shall
mutually agree upon a single arbitrator within thirty (30) days of such demand.
In the event that the parties are unable to so agree within such thirty (30) day
period, then within the following thirty (30) day period, one arbitrator shall
be named by each party. A third arbitrator shall be named by the two arbitrators
so chosen within ten (10) days after the appointment of the first two
arbitrators. In the event that the third arbitrator is not agreed upon, he or
she shall be named by the AAA. Arbitration shall occur in Hartford, Connecticut
or such other location as may be mutually agreed to by the parties.
     (c) The award determined by the panel of arbitrators shall be final and
binding, and judgment may be entered based upon such award in any court of law
having competent jurisdiction. The award is subject to confirmation,
modification, correction or vacation only as explicitly provided for in Title 9
of the United States Code. The prevailing party may be awarded pre- and
post-award interest, and may be awarded attorney’s fees incurred in connection
with the arbitration, in each case in the discretion of the arbitrators. The
parties acknowledge that this Agreement evidences a transaction involving
interstate commerce. The United States Arbitration Act and the Rules shall
govern the interpretation, enforcement, and proceedings pursuant to this
Section. Any provisional remedy which would be available from a court of law
shall be available from the arbitrators to the parties to this Agreement pending
arbitration. Either party may make an application to the arbitrators seeking
injunctive relief to maintain the status quo, or may seek from a court of
competent jurisdiction any interim or provisional relief that may be necessary
to protect

8



--------------------------------------------------------------------------------



 



the rights and property of that party, until such times as the arbitration award
is rendered or the controversy otherwise resolved.
12. Notice.
     Any communication required or permitted to be given under this Agreement,
including but not limited to any notice, direction, designation, consent,
instruction, objection or waiver, shall be in writing and shall be deemed to
have been given at such time as it is delivered personally, or five (5) days
after mailing if mailed, postage prepaid, by registered or certified mail,
return receipt requested, addressed to such party at the address listed below or
at such other address as one such party may by written notice specify to the
other party:
If to the Advisor:
William J. McGurk
21 Still Meadow Lane
Somers, CT 06071
with a copy to:
Alan E. Lieberman, Esq.
Shipman & Goodwin LLP
One Constitution Plaza
Hartford, CT 06103
If to the Bank:
Rockville Bank
1645 Ellington Road
South Windsor, CT 06074
Attention: Raymond Lefurge, Chairman
13. Waiver.
     Failure to insist upon strict compliance with any of the terms, covenants
or conditions hereof shall not be deemed a waiver of such term, covenant or
condition. A waiver of any provision of this Agreement must be made in writing,
designated as a waiver, and signed by the party against whom its enforcement is
sought. Any waiver or relinquishment of any right or power hereunder at any one
or more times shall not be deemed a waiver or relinquishment of such right or
power at any other time or times.
14. Counterparts.
     This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, and all of which shall constitute one and the same
Agreement.

9



--------------------------------------------------------------------------------



 



15. Governing Law.
     This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Connecticut applicable to contracts
entered into and to be performed entirely within the State of Connecticut,
except to the extent that federal law controls.
16. Headings and Construction.
     The headings of sections in this Agreement are for convenience of reference
only and are not intended to qualify the meaning of any section. Any reference
to a Section herein shall refer to a section of this Agreement, unless otherwise
stated.
17. Indemnification.
     The Bank shall indemnify, hold harmless and defend Advisor from and against
any and all liabilities, actions, administrative proceedings, suits, causes of
action, taxes, interest, penalties, fines, damages, fees (including reasonable
attorneys’ fees) and costs (collectively, the “Costs”), imposed, claimed, or
incurred against or by Advisor, arising directly or indirectly from (i) any act
or omission to act taken by Advisor at the direction of Rockville Financial,
Inc., the Bank, or any of their respective affiliates or subsidiaries, or in
furtherance of this Agreement (except to the extent such Costs are the direct
result of Advisor’s willful misconduct or bad faith conduct not reasonably
believed by him to be in the best interests of the Bank), and/or (ii) the
enforcement of this indemnity.
18. Entire Agreement: Modifications; Survival.
     This Agreement contains the entire agreement of the parties relating to the
subject matter hereof, and supersedes in its entirety any and all prior
agreements, understandings or representations relating to the subject matter
hereof. No modifications of this Agreement shall be valid unless made in writing
and signed by the parties hereto. Notwithstanding the foregoing, nothing in this
Agreement shall be construed to supersede, limit, modify, amend or otherwise
impact the rights of Advisor under any other agreements or understandings that
Advisor has with Rockville Financial, Inc., the Bank and/or any of their
respective affiliates or subsidiaries, including but not limited to an
Employment Agreement for William J. McGurk as Amended and Restated as of January
5, 2009, or under any benefit plans or programs in which Advisor is a
participant or is or may become eligible to be a participant. Any payment
obligation incurred by a party prior to or as of the termination or expiration
of this Agreement, and Sections 2, 4(f), 4(g), and 5 through 18 of this
Agreement, shall survive the termination or expiration of this Agreement.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.
THE NEXT PAGE IS THE SIGNATURE PAGE.]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Bank has caused this Agreement to be executed by
its duly authorized officer and the Advisor has hereunto set his hand, all as of
the day and year first above written.
     THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE
ENFORCED BY THE PARTIES.
/s/ William J. McGurk


William J. McGurk, Advisor

            ROCKVILLE BANK
      By:   /s/ Raymond H. Lefurge Jr.        Name:   Raymond Lefurge       
Title:   Chairman of the Board of Directors     

11